Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant argued that the prior art of Gentry (US5554826A) does not disclose new limitation of independent claim 1 of a cooling station or chiller.

In response to this argument, this is incorrect because the annealing process is not new and the annealing is very known in art;
The definition of the Annealing is heating a material above the recrystallization temperature and then cooling the material once it has been held at the desired temperature for a suitable length of time (see the picture below and the attached non-patent literature of “The hardenability of austenite with different alloy”).

Further, the Applicant claimed a cooling station or chiller;
the prior art of Gentry is clearly and explicitly disclosing a stress-relieving/annealing heat treatment (step 42) (co.9 line 43-col.10 line 2);
So, the prior art of Gentry inherently has a cooling station after heating the material in order to finish the annealing process;
Furthermore, with respect to the limitation of “chiller”;
The cited prior arts of PTO-892 disclose the annealing process and a cooling station or chiller;
 The prior art of Sun (US6045632A) discloses a continuous process comprising the annealing process and cooling means, cooling station, or a chiller (fig.2: the coolers (32) and (34) that utilizing nozzles to spray cooling fluid).

    PNG
    media_image1.png
    1031
    859
    media_image1.png
    Greyscale
Accordingly, this argument is not persuasive.

	 


















Examiner notice: if the Applicant still not agreed with Examiner’s response to the Arguments; The Examiner is advising the Applicant to file an Appeal Brief.
Further, the Attorney stated that he would like to contact the supervisor of the Examiner, the examiner’s supervisor Adam Eiseman can be reached on (571) 270-3818.


/MOHAMMED S. ALAWADI/           Examiner, Art Unit 3725                                                                                                                                                                                             
/JESSICA CAHILL/           Primary Examiner, Art Unit 3753